Citation Nr: 1638215	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  11-06 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Daniel S. Rethmeier, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1975 and additional service in the Army National Guard of Minnesota from September 1987 to September 1989.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the St. Paul, Minnesota, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran presented testimony before a Veterans Law Judge in April 2013.  Subsequent to the date of that hearing, that Veterans Law Judge left employment by the Board.


REMAND

The Veterans Law Judge who conducted the April 2013 Board hearing is no longer employed by the Board.  Therefore, if he desires, the Veteran can attend a new hearing under 38 U.S.C.A. § 20.717 with a Veterans Law Judge who will participate in the decision on his claims.  In August 2016, the Veteran and his attorney submitted a request for a new Board videoconference hearing.  The case must be remanded to give the Veteran the opportunity to testify at a hearing before a judge who will decide the claim.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing before a Veterans Law Judge at the RO.  Notify the Veteran and representative of the date, time, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


